PER CURIAM.
We affirm that part of the trial court’s order which imposes monetary sanctions against the appellants and their counsel. See Farish v. Lum’s, Inc., 267 So.2d 325 (Fla.1972); Elder v. Norton, 711 So.2d 586 (Fla. 2d DCA 1998).
However, based upon the lack of specific findings to support the amount awarded, we reverse and remand for rehearing solely upon the amount awarded, we reverse and remand for rehearing solely upon the amount of the sanction imposed. See Nordyne v. Florida Mobile Home Supply, 625 So.2d 1283 (Fla. 1st DCA 1993), review dismissed, 630 So.2d 1100 (Fla.1993); Beauchamp v. Collins, 500 So.2d 294 (Fla. 3d DCA 1986); Sun-Crete of Florida, Inc. v. Sun Deck Products, Inc., 472 So.2d 520 (Fla. 4th DCA 1985).
*339Affirmed in part; reversed and remanded in part.